DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-9, 11-19, 21, and 22 are pending in the application.  Claims 10 and 20 have been canceled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/19/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  
line 21 recites the term “its.”  The Examiner suggests amending the claim to use different terminology.
line 23 recites the term “their.”  The Examiner suggests amending the claim to use different terminology.  
Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  line 28 recites the term “its.”  The Examiner suggests amending the claim to use different terminology.  Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  
line 23 recites the term “its.”  The Examiner suggests amending the claim to use different terminology.
line 25 recites the term “its.”  The Examiner suggests amending the claim to use different terminology.
line 26 recites the term “their.”  The Examiner suggests amending the claim to use different terminology.
line 27 recites the term “they.”  The Examiner suggests amending the claim to use different terminology.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 11-13, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nobles et al. (US 2011/0190793 A1) (“Nobles”).

Regarding claim 2, Nobles discloses (Figures 15-17) that the plurality of arms (524, 524', 524'', 524''') comprises a first arm and a second arm diametrically opposed from one another (paragraph 0130).
Regarding claim 3, Nobles discloses (Figures 15-17) that the plurality of arms (524, 524', 524'', 524''') comprises a third arm and a fourth arm diametrically opposed from one another, wherein the first, second, third, and fourth arms are arranged symmetrically about the outer diameter of the arm-receiving portion (paragraph 0130).
Regarding claim 4, Nobles discloses that the first arm and the second arm are configured to hold suture portions (541) of a first suture (542) and the third and fourth arm are configured to hold suture portions (541) of a second suture (542; perpendicular suture, paragraph 0130).

Regarding claim 6, Nobles discloses a spreading member (see Figure 16A annotated below) having a plurality of ramps positioned near a distal end of the arm-receiving portion, each ramp comprising an angled surface extending away from the longitudinal axis of the elongate housing and being positioned to engage the distal end of one of the plurality of arms when the proximal ends of the arms move distally within the arm apertures (paragraph 0132, see Figure 16A annotated below).

    PNG
    media_image1.png
    649
    435
    media_image1.png
    Greyscale


Regarding claim 8, Nobles discloses (Figures 16A and 16B) that each needle (540, 540', 540'', 540''') comprises a proximal section (proximal of tip) having a first diameter and a distal section (at tip) having a second diameter, the second diameter being smaller than the first diameter.
Regarding claim 11, Nobles discloses (Figures 15-18) a method for closing a transapical opening in a wall of the heart (paragraph 0131), comprising: advancing a suturing device at least partially through the transapical opening (Figure 17), the suturing device comprising: an elongate body (332) having a proximal end and a distal end and a handle (302) at the proximal end of the elongate body capable of being manipulated from outside of the heart; a needle sheath (500) positioned distal to the distal end of the elongate body; an arm sheath (arms 524-524''' positioned in arm sheath) positioned distal to a distal end of the needle sheath; a tapered or rounded tip (554) positioned distal to a distal end of the arm sheath and configured to be delivered through the transapical opening and into a ventricle of the heart (Figure 17); four arms  (524, 524', 524'', 524''') proximal to the tip (554) arranged symmetrically about an outer diameter of the arm sheath (paragraph 0130), each arm configured to hold a suture portion a distance away from the outer diameter of the arm sheath at or near a distal end of the arm (perpendicular sutures, paragraph 0130), the arms being extendable from said arm sheath from a retracted position within the arm sheath to an extended position, wherein the arms in the extended position point distally and form an acute 
Regarding claim 12, Nobles discloses that each needle further comprises a needle hook (542) configured to engage the suture portion (541) held in one of the arms (paragraph 0135).
Regarding claim 13, Nobles discloses (Figures 16A and 16B) that each needle (540, 540', 540'', 540''') comprises a proximal section (proximal of tip) having a first diameter and a distal section (at tip) having a second diameter, the second diameter being smaller than the first diameter.
Regarding claim 16, Nobles discloses that a first pair of the four arms hold suture ends (541) of a first suture (542) and a second pair of the four arms hold suture ends (541) of a second suture (542; perpendicular sutures, paragraph 0130).
Regarding claim 17, Nobles discloses that each of the arms are extended simultaneously (paragraphs 0132-0133).
Regarding claim 18, Nobles discloses that each of the needles are extended simultaneously (paragraph 0130).
Regarding claim 19, Nobles discloses (Figures 16A and 16B) that extending the arms (524, 524', 524'', 524''') from the suturing device from the retracted position to the extended position comprises moving a proximal end of each arm distally within arm apertures of the arm sheath (paragraphs 0132-0133).


Claims 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nobles et al. (US 5,860,990) (“Nobles”).
Regarding claim 21, Nobles discloses (Figure 1) a suturing device capable of closing a transapical opening (26) extending through a wall of the heart between inner and outer surfaces of the heart, comprising: an elongate housing (24, 132) having a proximal end and a distal end configured to be delivered through the transapical opening into a chamber of the heart, the elongate housing comprising a needle-receiving portion (132) and an arm-receiving portion (24) distal to the needle-receiving portion; a handle (140) at the proximal end of the elongate housing capable of being manipulated from outside of the heart; a plurality of arms (28, 30) arranged about an outer diameter of the arm-receiving portion of the elongate housing (Figure 1), the arms being capable of extending from the arm-receiving portion from a retracted position within the arm-receiving portion to an extended position when the arm-receiving portion is located within the chamber of the heart (Figure 1), wherein the arms in the extended position point distally and form an acute angle with a longitudinal axis of the-7-Application No.: Unassigned Filing Date: Herewithelongate housing (see Figure 1 annotated below), each arm configured to hold (at 32) a suture portion (40) a distance away from the outer diameter of the arm-receiving portion at or near a distal end of the arm; a plurality of needles (136) slidably received in the needle-receiving portion of the elongate housing, the needle-receiving portion (132) having a larger cross-sectional dimension than the arm-receiving portion (24) and having a distal end proximal to the arm-receiving portion (Figure 1), each needle being associated with a needle lumen (Figure 1 shows needles 136 extending within lumens) extending at least partially along the length of the elongate housing and at least partially along the 

    PNG
    media_image2.png
    814
    424
    media_image2.png
    Greyscale

Regarding claim 22, Nobles discloses (Figure 1) that the plurality of arms comprises a first arm (28) and a second arm (30) diametrically opposed from one another.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nobles et al. (US 2011/0190793 A1) (“Nobles”).
	Regarding claims 9 and 14, Nobles discloses the invention substantially as claimed.  However, Nobles fails to disclose a first actuator configured to extend the arms from the retracted position to the extended position; a second actuator configured to adjust the needles between a retracted position and an extended position; and -4-Application No.: UnassignedFiling Date:Herewitha third actuator configured to retract the arms from the extended position to the retracted position.
	In an alternate embodiment presented in Figures 2A-2D, Nobles teaches a handle comprising three actuators (104, 106, 108).  Nobles teaches a first actuator (104) configured to extend the arms from the retracted position to the extended position (paragraph 0057); a second actuator (106) configured to adjust the needles between a retracted position and an extended position (paragraph 0059); and -4-Application No.: UnassignedFiling Date:Herewitha third actuator (108) configured to retract the arms from the extended position to the retracted position (paragraph 0061).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the suturing device disclosed by 
	Regarding claim 15, Nobles discloses (Figure 1; paragraphs 0041-0042) closing a transapical opening (9) near an apex (7) in a heart wall after a procedure is performed in the left ventricle (6).  However, in Figures 15-17, Nobles fails to disclose retracting the suturing device so that the extended arms engage an internal wall of the left ventricle prior to extending the needles.
	In an alternate embodiment presented in Figures 6-7, Nobles teaches a device (100) that is positioned through the opening a sufficient distance to permit the arms (24) to be deployed (Figure. 6B) without damage to the surrounding tissue, as shown in FIG. 6A. With the arms (24) deployed, the device (100) can be retracted to cause the arms (24) to engage the heart internal wall tissue surrounding the opening (9), as illustrated in 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Nobles in Figures 15-17 to position the device through the opening a sufficient distance to permit the arms to be deployed and retract the suturing device so that the extended arms engage an internal wall of the left ventricle prior to extending the needles, as taught in Figures 6-7 of Nobles.  This modification would allow the arms to be deployed inside the left ventricle without damage to the surrounding tissue (Nobles, paragraph 0094).  This modification would further allow the needles to be advanced through the heart external wall tissue and pass through the heart tissue adjacent the opening (Nobles, paragraph 0094).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Nobles et al. (US 2002/0049453 A1; Figures 18-28B).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641. The examiner can normally be reached M-F 12:30-8:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.D.K/Examiner, Art Unit 3771     


/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771